DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/23/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Objections
Claims 3, 5, and 7 are objected to because of the following informalities:
Claim 3: Change from “determining a likelihood that the feature of the first anomalous pattern match at least one” to “determining a likelihood that the feature of the first anomalous pattern [[match]] matches features of at least one” (page 7).
Claim 5: Change from “calculating statistics on the portion of the current trace data in the window; and” to “calculating statistics on the portion  in the window; and” (page 7).
Claim 7: Within this claim, there are various instances of “the key features and associated location.”  However, this wording is objected to because of the limitation: “…saving the statistics and the associated location of the first anomaly as key features associated with the first anomaly;…”.  The key features include the associated location.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the matched prior anomalous pattern" in page 7.  There is insufficient antecedent basis for this limitation in the claim.

Because Claims 2-6 depend upon Claim 1, Claims 2-6 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 3 recites the limitation "the feature" in page 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the plurality of traces" in page 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the first trace" in page 8.  There is insufficient antecedent basis for this limitation in the claim.

The term “similar” in Claim 7 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “similar” only appears in the specification by itself without any parameters to suggest, e.g., a particular degree of similarity.

Because Claims 8-10 depend upon Claim 7, Claims 8-10 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes: (an) abstract idea(s).
	
Claim 1 recites:
receiving a plurality of traces from a plurality of semiconductor equipment sensors during a plurality of steps in a semiconductor process;
comparing a plurality of features corresponding to a first anomalous pattern detected in the plurality of traces with a plurality of prior anomalous patterns having features associated therewith and stored in a database of past trace data;
determining that the features of the first anomalous pattern match the features of at least one of the plurality of prior anomalous patterns;
retrieving a root cause for the matched prior anomalous pattern from the database; and
taking an action to correct the root cause.
	The ‘receiving’ limitation of # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “receiving” in the context of this claim encompasses a person merely gathering data, e.g., data printed out on paper.
	The ‘comparing’ limitation of # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “comparing” in the context of this claim encompasses the person merely performing a comparison of data.
	The ‘determining’ limitation of # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about, and analyzing, data.
	The ‘retrieving’ limitation of # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “retrieving” in the context of this claim encompasses the person merely gathering data, e.g., data printed out on paper.
	The ‘taking action’ limitation of # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “taking action” in the context of this claim encompasses the person merely performing an insignificant extra-solution activity, e.g. displaying / notifying.

	Claim 2 recites:
retrieving a corrective action for the root cause from the database.
	The ‘retrieving’ limitation of # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “retrieving” in the context of this claim encompasses the person merely gathering data, e.g., data printed out on paper.

	Claim 3 recites:
	wherein the determining step further comprises:
determining a likelihood that the feature of the first anomalous pattern match at least one of the plurality of prior anomalous patterns; and
retrieving the root cause if the likelihood exceeds a threshold.
	The ‘determining’ limitation of # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about, and analyzing, data.
	The ‘retrieving’ limitation of # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “retrieving” in the context of this claim encompasses the person merely gathering data, e.g., data printed out on paper.

	Claim 4 recites:
	wherein the step of retrieving a root cause further comprises:
retrieving a corrective action for the root cause from the database.
	The ‘retrieving’ limitation of # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “retrieving” in the context of this claim encompasses the person merely gathering data, e.g., data printed out on paper.

	Claim 5 recites:
	the comparing step further comprising:
defining a window containing a portion of the plurality of current traces including the first anomalous pattern;
calculating statistics on the portion of the current trace data in the window; and
based on the calculated statistics, identifying the first anomalous pattern in at least a first one of the plurality of prior anomalous patterns.
	The ‘defining’ limitation of # 10 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “defining” in the context of this claim encompasses the person merely thinking about, and analyzing, data.
	The ‘calculating’ limitation of # 11 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “calculating” in the context of this claim encompasses the person merely performing a calculation in his/her mind.
	The ‘identifying’ limitation of # 12 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “identifying” in the context of this claim encompasses the person merely thinking about, and analyzing, data.

	Claim 6 recites:
	the determining step further comprising:
obtaining location information for the first trace having the first anomalous pattern;
saving the calculated statistics and the location information as key features corresponding to the first anomalous pattern; and
providing the key features as inputs to a predictive model configured to compare the first anomalous pattern with the plurality of prior anomalous patterns.
	The ‘obtaining’ limitation of # 13 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “obtaining” in the context of this claim encompasses the person merely gathering data, e.g., data printed out on paper.
	The ‘saving’ limitation of # 14 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “saving” in the context of this claim encompasses the person merely writing data down on paper.
	The ‘providing’ limitation of # 15 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “providing” in the context of this claim encompasses the person merely writing data down on paper.

	Claim 7 recites:
receiving trace data from a plurality of semiconductor equipment sensors during a plurality of steps in a semiconductor process;
detecting a first anomaly in the trace data, the first anomaly having an associated location within the trace data;
defining a window containing a period of the trace data including the first anomaly;
calculating statistics on the period of the trace data in the window;
saving the statistics and the associated location of the first anomaly as key features associated with the first anomaly;
searching through a database of past trace data by providing the key features and associated location of the first anomaly as inputs to a model configured to find similar past trace data having the key features associated location;
determining that an instance of the past trace data in the database has the key features and associated location of the first anomaly;
identifying a root cause for the instance of the past trace data in the database having the key features and associated location of the first anomaly; and
taking an action to correct the root cause.
	The ‘receiving’ limitation of # 16 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “receiving” in the context of this claim encompasses a person merely gathering data, e.g., data printed out on paper.
	The ‘detecting’ limitation of # 17 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “detecting” in the context of this claim encompasses the person merely thinking about, and analyzing, data.
	The ‘defining’ limitation of # 18 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “defining” in the context of this claim encompasses the person merely thinking about, and analyzing, data.
	The ‘calculating’ limitation of # 19 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “calculating” in the context of this claim encompasses the person merely performing a calculation in his/her mind.
	The ‘saving’ limitation of # 20 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “saving” in the context of this claim encompasses the person merely writing data down on paper.
	The ‘searching’ limitation of # 21 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “searching” in the context of this claim encompasses the person merely thinking about, and analyzing, data.
	The ‘determining’ limitation of # 22 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about, and analyzing, data.
	The ‘identifying’ limitation of # 23 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “identifying” in the context of this claim encompasses the person merely thinking about, and analyzing, data.
	The ‘taking action’ limitation of # 24 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “taking action” in the context of this claim encompasses the person merely performing an insignificant extra-solution activity, e.g. displaying / notifying.

	Claim 8 recites:
retrieving the root cause and a corrective action for the root cause from the database.
	The ‘retrieving’ limitation of # 25 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “retrieving” in the context of this claim encompasses the person merely gathering data, e.g., data printed out on paper.

	Claim 9 recites:
wherein the determining step further comprises:
determining a likelihood that the instance of the past trace data in the database has the key features and associated location of the first anomaly; and
retrieving the root cause if the likelihood exceeds a threshold.
	The ‘determining’ limitation of # 26 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about, and analyzing, data.
	The ‘retrieving’ limitation of # 27 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “retrieving” in the context of this claim encompasses the person merely gathering data, e.g., data printed out on paper.

	Claim 10 recites:
	wherein the step of retrieving a root cause further comprises:
retrieving a corrective action for the root cause from the database.
	The ‘retrieving’ limitation of # 28 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “retrieving” in the context of this claim encompasses the person merely gathering data, e.g., data printed out on paper.

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite the following additional element:
a plurality of semiconductor equipment sensors (per Claims 1 and 7).
	The additional element is recited at a high-level of generality (i.e., as a generic component performing [a] generic computer function[s]) such that it amounts to no more than a component comprising mere instructions to apply the exception.  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the aforementioned additional element amounts to no more than a component comprising mere instructions to apply the exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
	Additionally, with regards to MPEP 2106.05(d)(II), the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

	For at least the reasoning provided above, Claims 1-10 are patent ineligible.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. US 9,952,921 B2), hereinafter “Kim,” further in view of Finlay et al. (U.S. Patent Application Publication No. US 2018/0025483 A1), hereinafter “Finlay,” and further in view of Patra et al. (U.S. Patent No. US 10,275,303 B2), hereinafter “Patra.”  Finlay was cited in the IDS filed 11/23/2021.

With regards to Claim 1, Kim teaches:
a method, comprising:
receiving a plurality of traces from “a monitored object;” (col. 5, lines 42-48; Fig. 1; and col. 6, lines 9-22; regarding, e.g., periodically-collected time-series data of a monitored object.)
comparing a plurality of features (Fig. 2; col. 7, lines 7-67; and col. 8, lines 1 and 2; regarding, e.g., instance location[s] of [an] anomalous data point[s] within a detecting time interval; and cosine similarity or Euclidian distance similarity statistics.) corresponding to a first anomalous pattern detected in the plurality of traces (Fig. 2; col. 7, lines 7-67; and col. 8, lines 1 and 2.) with a plurality of prior anomalous patterns having features associated therewith (Fig. 2; col. 7, lines 7-67; and col. 8, lines 1 and 2.) and stored in a database of past trace data (Fig. 1; col. 5, lines 55-61; Fig. 2; col. 7, lines 7-67; and col. 8, lines 1 and 2.);
determining that the features of the first anomalous pattern match the features of at least one of the plurality of prior anomalous patterns (Fig. 2; col. 7, lines 7-67; and col. 8, lines 1 and 2.).
Kim does not explicitly teach:
from a plurality of semiconductor equipment sensors during a plurality of steps in a semiconductor process.
However, Finlay teaches:
from a plurality of semiconductor equipment sensors during a plurality of steps in a semiconductor process (Fig. 2 and ¶ 0017-0019).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Kim with collecting a data set from sensors of semiconductor process steps as taught by Finlay because a simple substitution of one known element (a monitored object – Kim: Fig. 1 and Kim: col. 6, lines 9-14) for another (a data set from sensors of semiconductor process steps) can be performed to obtain predictable results (providing a known source means for data collection purposes).
Kim in view of Finlay does not explicitly teach:
retrieving a root cause for the matched prior anomalous pattern from the database; and
taking an action to correct the root cause.
However, Patra teaches:
retrieving a root cause for the matched prior anomalous pattern from the database (col. 9, lines 9-25; Fig. 4; col. 13, lines 3-22; and col. 9, lines 50-62.); and
taking an action to correct the root cause (col. 9, lines 50-62.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Kim in view of Finlay with applying a retrieved root cause and a corresponding corrective action as taught by Patra because determining a root cause and applying a corrective action may prevent an anomaly from proliferating through a process, thereby reducing processing time and resources needed to overcome the anomaly within the proliferated process (Kim: col. 8, lines 3-18).

With regards to Claim 2, Kim in view of Finlay, further in view of Patra, teaches the method of Claim 1 as referenced above.  Kim in view of Finlay, further in view of Patra, further teaches:
retrieving a corrective action for the root cause from the database (Patra: col. 9, lines 50-62.).

With regards to Claim 3, Kim in view of Finlay, further in view of Patra, teaches the method of Claim 1 as referenced above.  Kim in view of Finlay, further in view of Patra, further teaches:
wherein the determining step further comprises:
determining a likelihood that the feature of the first anomalous pattern match at least one of the plurality of prior anomalous patterns (Kim: Fig. 2; Kim: col. 7, lines 7-67; and Kim: col. 8, lines 1 and 2.); and
retrieving the root cause (Patra: Fig. 4 and Patra: col. 13, lines 3-22.) if the likelihood exceeds a threshold (Kim: Fig. 2; Kim: col. 7, lines 7-67; and Kim: col. 8, lines 1 and 2.).

With regards to Claim 4, Kim in view of Finlay, further in view of Patra, teaches the method of Claim 3 as referenced above.  Kim in view of Finlay, further in view of Patra, further teaches:
wherein the step of retrieving a root cause further comprises:
retrieving a corrective action for the root cause from the database (Patra: col. 9, lines 50-62.).

With regards to Claim 5, Kim in view of Finlay, further in view of Patra, teaches the method of Claim 1 as referenced above.  Kim in view of Finlay, further in view of Patra, further teaches:
the comparing step further comprising:
defining a window containing a portion of the plurality of current traces including the first anomalous pattern (Kim: Fig. 2; Kim: col. 7, lines 7-67; and Kim: col. 8, lines 1 and 2.);
calculating statistics on the portion of the current trace data in the window (Kim: Fig. 2; Kim: col. 7, lines 7-67; and Kim: col. 8, lines 1 and 2.); and
based on the calculated statistics, identifying the first anomalous pattern in at least a first one of the plurality of prior anomalous patterns (Kim: Fig. 2; Kim: col. 7, lines 7-67; and Kim: col. 8, lines 1 and 2.).


Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101, set forth in this Office action.

Claims 6 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claim 7 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 7: “…searching through a database of past trace data by providing the key features and associated location of the first anomaly as inputs to a model configured to find similar past trace data having the key features associated location;…”


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Gross et al. (U.S. Patent No. US 8,046,637 B2); teaching a system that analyzes telemetry data from a computer system.  During operation, the system periodically obtains the telemetry data from the computer system.  Next, the system preprocesses the telemetry data using a sequential-analysis technique.  If a statistical deviation is found in the telemetry data using the sequential-analysis technique, the system identifies a subset of the telemetry data associated with the statistical deviation and applies a root-cause-analysis technique to the subset of the telemetry data to determine a source of the statistical deviation.  Finally, the system uses the source of the statistical deviation to perform a remedial action for the computer system, which involves correcting a fault in the computer system corresponding to the source of the statistical deviation.
Elicegui et al. (WIPO Publication No. WO 2013/072232 A1); teaching multi-tier applications that provide services to a user and have resources allocated in said IT infrastructure and the management at least comprises detecting performance degradation and providing corrective actions by means of statistical approaches or analytical models.  The method of the invention comprises using a combination of said statistical approaches and said analytical models taking into account monitoring data coming from said IT infrastructure in order to allocate said resources elastically and in order to provide, when detecting an anomaly or anomalies, said corrective actions by processing said monitoring data, said processing comprising statistical operations, predictions, pattern recognitions and/or correlations.  The system is arranged for implementing the method of the first aspect.
Marvasti et al. (U.S. Patent No. US 9,298,538 B2); teaching systems and methods for run-time analysis of streams of log data for abnormalities using a statistical structure of meta-data associated with the log data.  The systems and methods convert a log data stream into meta-data and perform statistical analysis in order to reveal a dominant statistical pattern within the meta-data.  The meta-data is represented as a graph with nodes that represent each of the different event types, which are detected in the stream along with event sources associated with the events.  The systems and methods use real-time analysis to compare a portion of a current log data stream collected in an operational window with historically collected meta-data represented by a graph in order to determine the degree of abnormality of the current log data stream collected in the operational window.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114